UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7106



DONNIE LEE BRUCE,

                                              Petitioner - Appellant,

          versus


CHARLES THOMPSON, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the for the Wes-
tern District of Virginia, at Roanoke. Jackson L. Kiser, Senior
District Judge. (CA-99-105-7)


Submitted:   October 21, 1999              Decided:   November 3, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie Lee Bruce, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Lee Bruce seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Bruce v. Thompson, No. CA-99-

105-7 (W.D. Va. July 20, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2